         Case 2:18-cv-00866-TMP Document 15 Filed 10/09/18 Page 1 of 5                  FILED
                                                                               2018 Oct-09 AM 09:58
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF
                      ALABAMA SOUTHERN DIVISION

MEGAN GOHN,                            )
                                       )
Plaintiff.                             ) Civil Action No.: 2:18-cv-00866-TMP
                                       )
vs.                                    )
                                       )
EB LLC, dba On Tap,                    )
                                       )
                       Defendant                            )

             MOTION TO EXTEND TIME TO SERVE DEFENDANT
                         EB LLC, dba On Tap

       Comes now the Plaintiff, Megan Gohn (“Gohn) through undersigned

Counsel, and submits the following:

       1.     Gohn filed this action on June 5, 2018. (Doc. 1)

       2.     Contemporaneously with the filing of the Complaint, Gohn filed a

       Request for service by certified mail. (Doc. 3) Summons was issued as to the

       defendant, EB LLC, dba On Tap. (Doc. 4)

       3.     The Summons were returned unissued, despite the Summons being

       properly addressed to the initial registered agent's address at 109-B Canyon

       Park, Pelham, Alabama, 35124.




                                          1
 Case 2:18-cv-00866-TMP Document 15 Filed 10/09/18 Page 2 of 5



4.     This Court issued on Order on September 11, 2018, granting an

extension of time to Gohn to complete service for an additional 30 days, and

to notify the Court within that time period.

5.     Since that time, Gohn has performed the following attempts to serve

the defendant and experienced the following results:

a. Sent Summons and Complaint to a second address, pursuant to the

Alabama Secretary of State's records, indicating a change of address for the

registered agent to 329 B Business Circle, Pelham, Alabama, 35124. This

attempt was also returned unable to forward.

b. Received a "Return to Sender, Unable to Forward" notice on October 5,

2018 to the 109-B Canyon Park, Pelham, Alabama 35124 address. (Doc.

13).

c. Sent Summons and Complaint to a third address via certified mail, return

receipt requested, pursuant to other records indicating the registered agent

lives at 908 Glassford Court, Birmingham, Alabama, 35242. (Docs. 10 and

11). This was sent on or about October 1, 2018.

d. Gohn received notification from the U.S. Post Office that there was no

available recipient on October 6, 2018, and that notice was left allowing the

agent to pick up the mail by October 21, 2018, or if unclaimed, it would be




                                   2
 Case 2:18-cv-00866-TMP Document 15 Filed 10/09/18 Page 3 of 5



returned to sender. To date, no notification has been received that it has been

claimed.

e. Attempted to serve the Summons and Complaint personally to the 908

Glassford Court, Birmingham, Alabama, 35242 address. Attempts were

unsuccessful, with nobody at home during the attempts.

f. On or about October 5, 2018, Gohn sent another Alias Summons and

Complaint to Post Office Box 1300, Pelham, Alabama, 35124, which, upon

information and belief, is believed to be the address the registered agent

maintains. At this time, no response has been received to this attempt.

g. Gohn has been unable to serve the defendant at its place of business at

737 29th Street South, Birmingham, Alabama, 35233, as that location

closed. Gohn has been unable to obtain sufficient information at this time to

determine whether the other locations of On Tap restaurant are owned by

this Defendant, or another entity; therefore, Gohn has been unable to serve

the Defendant at its place of business at this time.

6.    Gohn intends to vigorously prosecute this action, and has meritorious

claims against the Defendant. Gohn respectfully requests the Court extend

the time to effectuate service upon this Defendant an additional thirty (30)

days as a result of the difficulty of locating the Defendant and the failure of




                                    3
        Case 2:18-cv-00866-TMP Document 15 Filed 10/09/18 Page 4 of 5



      the Defendant to properly maintain an adequate address for its registered

      agent for service of process under Alabama state law.



      Respectfully submitted,

/s/Jeremy Schatz
Jeremy Schatz
ASB-2400-H34Y

OF COUNSEL:

The Patton Law Firm
3720 4th Ave. South
Birmingham, AL 35222

/s/Darrell L. Cartwright
Darrell L. Cartwright
ASB-1771-I58D

OF COUNSEL:

Cartwright Law Center, LLC
P.O. Box 383204
Birmingham, AL 35238




                                        4
       Case 2:18-cv-00866-TMP Document 15 Filed 10/09/18 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 9th day of October, 2018, I will mail the
document by U.S. mail, properly addressed and postage prepaid, to the following
addresses:

EB, LLC
c/o Craig Beagle
Post Office Box 1300
Pelham, Alabama 35124

EB, LLC
c/o Craig Beagle
908 Glassford Court
Birmingham, Alabama 35242

EB, LLC
c/o Craig Beagle
329 B Business Circle
Pelham, Alabama 35124

EB, LLC
c/o Craig Beagle
737 29th Street South
Birmingham, Alabama, 35233

                                     /s/ Darrell L. Cartwright
                                     Of Counsel
                                     Attorney for Megan Gohn
                                     Cartwright Law Center, LLC
                                     P.O. Box 383204
                                     Birmingham, AL 35238
                                     Telephone: (205) 222-5900
                                     Facsimile: (205) 719-4020
                                     DCartwright@gmail.com




                                        5
